Chase, Ch. J.
delivered the following opinion of the court. In considering this case, and the objection to the recovery of the plaintiff, the court have, as first in order of time, resorted to the will of Caleb Dorsey, under which the plaintiff derives his title to the land in question, to determine the quality of the estate acquired by Samuel Dorsey, the father of the lessor of the plaintiff, in the land, under the will, and are of opinion, that an estate in tail was devised to Samuel Dorsey, and that the lessor of the plaintiff) as heir or issue in tail, was not compellable to fulfil or execute the contract for the sale of the land made by his father to John Wells.
The court are also of opinion, that the court of chancery had no authority or jurisdiction to decree a specific execution of the contract against the lessor of the plaintiff, as heir or issue in tail of Iris father' Samuel Dorsey. The act of assembly for the amendment of the law, which passed in 1773, (November session,) extending oftly to cases in which the heir was bound to fulfil the contract of his an*321oe&tor; and the heir in tail claiming the land pcr formmi do* ni, and not deriving title under his father, is not bound to convey the land in fulfilment of the contract of iiis father.
It is objected that the decree of the court of chancery, set forth in this case, and the conveyance made pursuant thereto, will conclude the plaintiff, and prevent his recovery*
The bill in chancery filed by John Wells against Margaret Dorsey and Edward Hill Dorsey, makes a false sugges» tion in stating that Samuel Dorsey was seized in fee of the land in question; and Margaret Dorsey¡ by admitting in her answer the said statement, suppressed the truth. It is not material whether the suggestion and admission were made for want , of due consideration of the will of Caleb Dorsey, or for the purpose of giving the chancellor jurisdiction in a case, which was not properly cognizable by the court of chancery. The decree is founded on the bill and answer. The question, whether SamUel Dorsey took a fee simple or fee tail under and in virtue of the will of Caleb Dorsey, was not decided by the chancellor. The will of Caleb Dorsey was not even referred to, or brought into the view of the chancellor, by the proceedings. The question, whether the heir in tail was bound to convey the land in completion of the contract of his father, was never considered or decided by the chancellor. The said questions never having been directly decided by the chancellor, the same not having been the subjects of his consideration, nor could arise on the said case, the court are of opinion, that the plaintiff is not concluded by the decree, nor can the decree, and conveyance made pursuant thereto, operate to divest the right and interest of the lessor of the plaintiff in the land, as heir in tail, under the will of Caleb Dorsey.
To prevent the recovery of the plaintiff in this case, it is also objected, that the act for the relief of Samuel Dorsey is an absolute nullity.
The above act of assembly makes void the condition or restrictive clause annexed to the devise to Samuel Dorsey, contained in the will of Caleb Dorsey, and is founded on the petition of Samuel Dorsey, and the assent of Edward Dorsey, the next devisee over, who was of the age of fourteen years, and on the assent of all the persons then interested under the ryill of Caleb Dorsey, except Willimn *322Goodwin, and Milcah his wife, who did not object to thé passage of the said act
It is riót stated in the case that Edward Dorsey, after he attained the age of twenty-one years, ever withdrew his consent to the said act; or in any manner objected thereto.
It is stated in the act of assembly, that the marriage of SamUel Dorsey, with the person described in the will of Caleb Dorsey, Was no disparagement to Samuel Dorsey.
At the time the act of assembly passed, the power arid jurisdiction of the'genei'ál assembly of Maryland, over alt subjects of legislation within the limits of Maryland, were as great and transceiidant, as the power and jurisdiction of the parliament of England; within the scope of their authority. And Sir 'Edward Coke informs Us, “the power and jurisdiction of parliament is so transc'endaílí and absolute, that it cannot be confined, either for causes or persons; within any bounds.” This passage is cited and approved by Sir William Blaékstone, who adds — ‘“the parliament hath sovereign and Uncontrollable authority in making, confirming, enlarging, restraining, abrogating, repealing, reviving and expounding, of' laws concerning matters of all possible denominations, ecclesiastical or temporal, civil, military', maritime, or criminal.” He also declares* that “all mischiefs and grievances, operations and remedies, that transcend the ordinary course of the laws, are within the reach of this extraordinary tribunal.”
The general assembly weve satisfied that the facts and circumstances disclosed in the act as the foundation of it. were sufficient to warrant the interposition of their’ trimscendant and extraordinary jurisdiction; and the acquiescence of Edward Dorsey, and' all persons concerned or interested under the will of Caleb Dorsey, since thepassage of the act, exempt the motives of 'the general assembly from censure or reprehension.
The court are of opinion, that the act of assembly is not 'void, but effectual and operative to annul the condition of restrictive clause subjoined to the devise to Samuel Dorsey in the will of Caleb Dorsey, and do order that judgment be entered' for the plaintiff for possession and costs of Suit.
To reverse that judgment the defendant brought the present writ of error.
The cause was argued in this court in December 18JO,
before Polk, Buchanan, Nicholson, and Earle, J. by
Martin, W. Dorsey, T. Buchanan, and Harper, for the Plaintiff in error;
and by
Ilidgely, and Johnson (Attorney General,) for the Defen» slant in error.
The arguments of the Counsel were nearly the same as those before stated. It was contended, on the part of the plaintiff in error, by

T. Buchanan.

1, That the court of chancery had original and exclusive jurisdiction to compel the specific execution of contracts against persons of full age, and that by positive statutory provisions the same power was given against infants, under certain modifications. He referred to the acts of November 1773, ch. 7, s. 11, and October 1778, ch. 22.
2. That being a court of competent jurisdiction its docrees were conclusive on the subject matter of them, on all other jurisdictions, and could not be collaterally revised or annulled by them. He cited Evans's Ess. 62. Marriott vs. Hampton, 7 T. R. 265. Philips vs. Hunter, 2 H. Blk. Rep. 402. Hitchen vs. Campbell, 2 W. Blk. Rep. 827; and Peake's Evid. 46 to 52.
3. That there was nothing in the facts disclosed which could invalidate the decree, and consequent conveyance of the land. That if there wa=, it must be on the ground of fraud. That nothing short of fraud could vitiate the proceedings. But that fraud could not be inferred or pry * sumed by the court on a case stated, or special verdict, it' must be expressly found. H® referred to Chancellor of Oxford's case, 10 Coke, 56. Riddler vs. Punter, Cro. Eliz. 292; and Crisp vs. Pratt, Cro. Car. 550.
Curia adv. vult.
Nicholson, J.
at tills term delivered the opinion of the court, affirming the judgment of the, county court, in which Earle, J. concurred.